. Froessel, J. (concurring).
We agree with Judge Van
Vooehis that the judgment of conviction should be reversed because of the receipt in evidence, contrary to the provisions of section 662 of the Code of Criminal Procedure, of the report of the two psychiatrists made to the County Court and dated January 20, 1959.
While we look with disfavor upon the needless reiteration of testimony concerning the confessions, we do not agree that the circumstances surrounding the obtaining of them constitute coercion as a matter of law. Under the court’s correct instructions their voluntariness was properly left to the jury.
Judge Foster concurs with Judge Van Vooehis; Judge Fuld concurs in a separate opinion; Judge Froessel concurs with Judge Van Vooehis in a separate opinion only as to the first ground assigned for reversal in which Chief Judge Desmond and Judges Dye and Burke concur.
Judgment reversed, etc.